PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Foust, Scott, Everitt
Application No. 15/337,948
Filed: 28 Oct 2016
For: Dynamic Surfaces for Virtual Reality Applications

:
:
:	DECISION ON PETITION
:
:
:
This is a decision on the petition to revive under 37 CFR 1.137(a), filed January 27, 2021.

The instant application became abandoned June 14, 2018 for failure to timely submit a proper reply to the non-final Office action mailed March 13, 2018. The non-final Office action set a three month shortened statutory period of time for reply. Notice of Abandonment was mailed September 21, 2018.

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) required the petition fee; (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d). Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information. See, MPEP 711.03(c)(II)(C) and (D).

The petition has been reviewed and found to satisfy the requirements set forth above. The Office acknowledges receipt of the required reply (continuation application), petition fee submitted August 14, 2020, and adequate explanation and statement of unintentional delay submitted herewith.

This application is being revived solely for purposes of continuity only. As continuity has been established by this decision, the application is again abandoned in favor of the continuation application No. 16/873,939 filed August 14, 2020.

In view thereof, the petition to revive under 37 CFR 1.137(a) is GRANTED.




/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions